UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1896


VITALIE ALEXANDRU BONDARI; OLGA SERGEEVNA VTYURINA,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 20, 2015               Decided:   February 25, 2015


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph J. Rose, New York, New York, for Petitioners.      Joyce R.
Branda, Acting Assistant Attorney General, Anthony Payne,
Assistant Director, Jennifer Paisner Williams, Senior Litigation
Counsel, Office    of   Immigration  Litigation,   UNITED   STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Vitalie Alexandru Bondari, a native of the Soviet Union and

a citizen of Moldova, and his wife, Olga Sergeevna Vtyurina, a

native of the Soviet Union and a citizen of Russia, petition for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing        their       appeal    from    the    immigration         judge’s      (“IJ”)

order denying Bondari’s applications for asylum, withholding of

removal,     and        protection      under   the     Convention        Against      Torture

(“CAT”). *         Bondari claimed that he was persecuted in Moldova

because of his Roma-Georgian (“Roma”) heritage.                            The Petitioners

challenge the following findings of fact:                          (1) Bondari was not a

credible      witness;          (2)      insufficient         corroborating           evidence

supported         his    claim;    (3)    the       Petitioners      failed      to    show    a

pattern      or    practice       of    persecution      of    Roma       in   Moldova;   and

(4) the Petitioners failed to show that it was more likely than

not that Bondari will be tortured if he returns to Moldova.                                   We

deny the petition for review.

     Because the Board did not adopt the IJ’s opinion in whole

or   in   part,         our    review     is    limited       to    the    Board’s     order.

Martinez v. Holder, 740 F.3d 902, 908 & n.1 (4th Cir. 2014).

Upon reviewing the record, we conclude that substantial evidence


     *
       Bondari is the primary applicant for relief and Vtyurina
the derivative applicant.



                                                2
supports the Board’s reasons for finding no clear error in the

IJ’s adverse credibility determination.                        See Hui Pan v. Holder,

737 F.3d 921,       926     (4th       Cir.   2013).               Bondari’s       equivocal

testimony     regarding          his    receipt         of    documents          from      Moldova

supporting his claim, and his failure to identify the pro-Roma

organization in which he claimed membership, both supported the

adverse credibility finding.                   We see no reason to disturb the

finding      that    the       Petitioners         failed          to     submit       sufficient

evidence     corroborating            the    claims      or    showing          a     pattern    or

practice     of     persecuting         Roma       in    Moldova.               See    8   U.S.C.

§ 1252(b)(4)(B) (2012) (“[A]dministrative findings of fact are

conclusive unless any reasonable adjudicator would be compelled

to    conclude      to     the    contrary.”).                We        also    conclude       that

substantial evidence supports the finding that Bondari did not

demonstrate that he is more likely than not to be tortured in

Moldova, so he was not eligible for relief under the CAT.

      Accordingly, we deny the petition for review.                                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented         in    the    materials        before          this    court    and

argument would not aid the decisional process.

                                                                               PETITION DENIED




                                               3